Exhibit 99.1 The Wilber Corporation Announces Third Quarter 2008 Earnings and Quarterly Dividend FOR IMMEDIATE RELEASE DATE: October 24, 2008 FROM: Douglas C. Gulotty, President and CEO PHONE: 607-433-4172 Oneonta, New York, October 24, 2008 – The Wilber Corporation (NYSE Alternext US: GIW) (“Company”), parent company of Wilber National Bank (“Bank”), today reported net income of $1.383 million and earnings per share of $0.13 for the three-month period ended September 30, 2008.By comparison, the Company's net income and earnings per share for the three-month period ended September 30, 2007 were $1.991 million and $0.19, respectively.This represents a 30.5% decrease in net income and a 31.6% decrease in earnings per share.This decrease mainly reflects increases in non-interest expenses as a result of our continuing expansion plans.The Company's return on average assets and return on average equity for the third quarter of 2008 were 0.62% and 7.93%, respectively, as compared to 1.01% and 12.15% for the same period in 2007. In the third quarter of 2008, the Company’s continued expansion into the Greater Syracuse and Capital District markets of New YorkState caused personnel, advertising and marketing expenses to increase $489 thousand in aggregate over the comparable prior year period.In addition, computer service fees increased $241 thousand between the third quarter of 2007 and the third quarter of 2008 due to increased costs related to outsourcing the management of our core operating system.Additionally, non-interest income for the three-month period ended September 30, 2008 was $1.367 million as compared to $1.568 million for the same period in 2007.This net decrease in non-interest income of $201 thousand, or 12.8% was principally due to the absence of commission income from the June 2008 sale of the Bank’s membership interest in its former insurance agency subsidiary, Mang-Wilber, LLC, and investment securities losses. Operating results also declined for the nine-month period ended September 30, 2008 as compared to the nine-month period ended September 30, 2007.The Company earned $4.228 million or $0.40 per share during the first nine months of 2008, as compared to $6.347 million or $0.60 per share for the nine-month period ended September 30, 2007.This represents a $2.119 million or 33.4% decrease in net income and a $0.20 per share or 33.3% decrease in earnings per share.During the nine-month period ended September 30, 2007, the Company recorded a $615 thousand gain on life insurance due to the death of a senior executive, $200 thousand in flood recovery grants, and $352 thousand in a deferred gain on the sale of a branch facility.Similar events did not occur in the nine-month period ended September 30, 2008, negatively affecting comparative results for 2008.In addition, the above referenced expansion caused personnel, advertising and marketing expenses to increase $1.419 million over the comparable prior year period. Net interest income was $6.844 million during the three-month period ended September 30, 2008 as compared to $6.251 million for the three-month period ended September 30, 2007, a $593 thousand or 9.5% increase.This improvement was largely driven by a $98.559 million or 13.3% increase in average earning assets between comparable periods and funded largely by a $79.414 million or 12.3% increase in average total deposits between comparable periods.Douglas C. Gulotty, the Company's President and CEO, stated, “The strong growth stemmed from our interest bearing deposit products and, most recently, our CDARS product as customers have been seeking FDIC insured deposits.” Tax equivalent net interest margin for the three-month period ended September 30, 2008 was 3.49%, as compared to 3.66% for the three-month period ended September 30, 2007, a 17 basis point decrease.Net interest income for the nine-month period ended September 30, 2008 was $19.348 million, as compared to $18.392 million for the comparable period in 2007, a $956 thousand or 5.2% increase. Mr.
